Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because some unnecessary labels referring to a figure is found.  Correction is required.  See MPEP § 608.01(b).
Applicant needs to remove the labels related a specific drawing such 130, 112, 114, 120… Also the “(Figure 3) at the bottom of Abstract should be removed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because a machine readable storage medium does not rule out the use of a transitory signal. Applicant needs to amend the claim by adding “non-transitory” to the claim in order to overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 9, 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kunath (20120232787).
Regarding claim 1, Kunath discloses a method for determining a position of a mobile object (navigation system determines one or more routes for a user, Abstract, a navigation system determines position), the mobile object has having a reception device (GPS navigation device 106 in Fig. 1) configured to receive for receiving satellite signals from a plurality of satellites, wherein the method comprising steps: 
performing a measurement of a plurality of pseudodistances between the reception device and the plurality of satellites by using the satellite signals (a GPS navigation device uses pseudodistance to determine position); and 
correcting a result of the measurement by using a surroundings model (three-dimensional environmental model data may include a reflection model representing reflections of GPS signals by one or more three-dimensional environmental model object, paragraph 0064)(an environmental model is a surrounding model) of surroundings of the mobile object to produce at least one corrected pseudodistance for determining the position of the mobile object wherein the surroundings model represents is indicative of at least one reflection plane for satellite signals.
Regarding claim 2, Kunath discloses further comprising determining the position of the mobile object by using the corrected pseudodistance (the navigation device 102 may adjust or correct a position calculated based on the received GPS signal 820 by the data reproducing the reflection model, paragraph 0065).
surface model and a digital elevation model, paragraph 0031, a surface model considers reflection property).
Regarding claim 7, Kunath discloses adjusting the surroundings model by using one or more of the at least one pseudodistance and/or and the at least one corrected pseudodistance (paragraph 0031, a DTM model considers terrain, surface model, topographical variations which affects pseudodistance).
Regarding claim 9, Kunath discloses wherein the surroundings model is adjusted by using a tracking of the surroundings model over time (calculating route is a tracking model over time).
Regarding claim 11, Kunath discloses apparatus configured to one or more of carry out and actuate the steps of the method of claim 1 (see Fig. 1).
Regarding claims 12-13, Kunath discloses wherein the method is one or more of carried out and actuated by a computer program comprising a computer program stored on machine-readable storage medium (accessing or receiving the model data from a data base 104 or a memory, paragraph 0029).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kunath (20120232787) as applied to claim 1 above, and further in view of Goldman (20190147619).
Regarding claims 8, 10, Kunath does not specifically disclose use of sensor and stochastic model to verify/adjust the model. However, Goldman teaches the use of image sensor (article 202 in Fig. 4) and comparing the sensor image and model image and determining discrepancy (article206-208), plus it is known in the art using stochastic method to compare and make determination. It would have been obvious to modify Kunath with Goldman by incorporating an image sensor to adjust/update the positions.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov